Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
The after final amendment of May 19, 2022 was filed with a request for consideration under the AFCP 2.0 Pilot Program, however, the amendment cannot be reviewed and a search conducted within the guidelines of the pilot program as noted on the attached PTOL-2323, noting the proposed amendments to claim 14 as to the structure comprising a driveshaft with a driveshaft bore and driveshaft ports, and the angled ports in the wear resistant insert, and the angled ports aligning with the driveshaft ports, where the review and search would take longer than the time given.  Therefore, the amendment has been considered under pre-pilot procedure.

Continuation of BOX 3 of PTOL-303:  The proposed amendments raise new issues that would require further search and/or consideration by the Examiner, such as the proposed amendments to claim 14 as to the structure comprising a driveshaft with a driveshaft bore and driveshaft ports, and the angled ports in the wear resistant insert, and the angled ports aligning with the driveshaft ports, which were not previously required.

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
As to the outstanding 35 USC 103 rejections, note that the arguments have been considered in regard to the claims as provided January 27, 2022, since the proposed amendment has not been entered as discussed for BOX 3 above.  Applicant’s arguments are directed to the features added in the proposed amendment of May 19, 2022.  Therefore, the outstanding rejections are maintained for the reasons given in the Office Action of March 22, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718